99 S.E.2d 860 (1957)
246 N.C. 644
STATE
v.
Sam E. DOW.
No. 149.
Supreme Court of North Carolina.
September 25, 1957.
*862 Steve Dolley, Jr., and Ernest R. Warren, Gastonia, for defendant appellant.
George B. Patton, Atty. Gen., and Claude L. Love, Asst. Atty. Gen., for the State.
PER CURIAM.
Our Constitution provides: "No person shall be convicted of any crime but by the unanimous verdict of a jury of good and lawful persons in open court." Art. 1, sec. 13.
When requested in apt time, a party is entitled to have the jury polled; that is, an inquiry directed to each juror in order to ascertain his assent to the announced verdict. When so polled and the verdict is challenged, the record must affirmatively establish that each juror assented to the verdict entered. State v. Cephus, 241 N.C. 562, 86 S.E.2d 70; State v. Boger, 202 N.C. 702, 163 S.E. 877; Columbus Oil Co. v. Moore, 202 N.C. 708, 163 S.E. 879; Lipscomb v. Cox, 195 N.C. 502, 142 S.E. 779. The verdict now challenged does not, on the record, meet the test.
New trial.